2020 IL App (1st) 190418
                                           No. 1-19-0418
                                           July 20, 2020
                                                                                      First Division
 ______________________________________________________________________________

                                              IN THE
                               APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                          )   Appeal from the
                                                               )   Circuit Court of
        Plaintiff-Appellant,                                   )   Cook County.
                                                               )
        v.                                                     )   No. 18 CR 10875
                                                               )
 LARRY WILLIAMS,                                               )   Honorable
                                                               )   James B. Linn,
        Defendant-Appellee.                                    )   Judge Presiding.



        JUSTICE Walker delivered the judgment of the court, with opinion.
        Justices Hyman and Pierce concurred in the judgment and opinion.

                                           OPINION


¶1     Defendant, Larry Williams, was charged with armed habitual criminal, possession of a

controlled substance, possession of a controlled substance with intent to deliver, and unlawful use

of a weapon by a felon following a police search of his apartment. Defendant moved to quash the

search warrant and suppress evidence because the affidavit for the search warrant listed an

incorrect number of bedrooms in his apartment. The circuit court found that a Franks hearing (see

Franks v. Delaware, 438 U.S. 154 (1978)) was warranted. Following the Franks hearing, the
No. 1-19-0418


circuit court granted the motion to quash the warrant and suppress the evidence. For the following

reasons, we reverse and remand for further proceedings.

¶2                                      BACKGROUND

¶3     On July 2, 2018, Officer Jaime Garcia and “John Doe” appeared before a judge to obtain a

search warrant for defendant’s apartment located at 950 West 58th Street, 1st Floor, Chicago,

Illinois. Officer Garcia obtained the search warrant with the support of information provided by

Doe regarding previous alleged drug transactions at the apartment. The complaint for the search

warrant referred to defendant’s apartment as a one-bedroom unit twice. The complaint also stated,

“J. Doe observed Williams, Larry walk into the only bedroom in the apartment unit and shortly

thereafter returns from this same bedroom with three clear knotted baggies of white rock like

substance suspect crack cocaine.”

¶4     The search warrant was executed the following day, and defendant was arrested. The

Chicago Police Department found defendant in possession of a firearm and cocaine. Defendant

filed a motion to quash the search warrant and to suppress evidence illegally seized and requested

a Franks hearing. Defendant also filed a separate motion to suppress evidence. At the hearing,

defendant argued that evidence was presented to make a substantial preliminary showing that a

false statement, knowingly and intentionally or with reckless disregard for the truth, was included

in the warrant and was necessary for the finding of probable cause. The State argued that defendant

failed to make the substantial preliminary showing required under Franks that Officer Garcia either

knowingly used false information or acted in reckless disregard for the truth. After argument, the

circuit court found that because the search warrant and affidavits were sworn as a one-bedroom

unit and police discovered a two-bedroom unit, the defendant was entitled to an evidentiary hearing



                                               -2-
No. 1-19-0418


pursuant to Franks v. Delaware, 438 U.S. 154. At the Franks hearing, defendant called Officer

Garcia, who testified that he and Doe appeared and testified before the judge to request the subject

search warrant.

¶5     Officer Garcia also testified that he arrested Doe a few months prior to the search of

defendant’s apartment. Doe had previously provided information to Officer Garcia that led to other

arrests and search warrants and appeared before other judges in obtaining those search warrants.

However, Officer Garcia testified that Doe was not a registered confidential informant, which is a

more reliable status than a “John Doe.”

¶6     Officer Garcia had conversations with Doe regarding the apartment at 950 West 58th

Street, 1st Floor. Doe told Officer Garcia that an individual named Larry Williams sold him drugs

at that address. Doe described defendant as a 5’6”, 180 pound, partially bald, black male with a

part black and part gray beard, and brown eyes. Doe described purchasing narcotics from defendant

on three occasions, the most recent occurring within 48 hours of the issuance of the search warrant.

Doe claimed defendant would bring him into the living room and defendant would go into a

bedroom to retrieve the narcotics. Doe swore that this bedroom was the only bedroom in the

apartment. According to Doe, defendant allowed Doe to consume the drugs in the living room,

back porch, or other places.

¶7     Officer Garcia also testified that Doe accompanied him to identify the apartment building,

which matched Doe’s description. However, Officer Garcia never entered the building or

defendant’s apartment prior to the search to confirm the number of bedrooms. Officer Garcia also

obtained photographs of defendant, which Doe identified as Larry Williams.




                                               -3-
No. 1-19-0418


¶8     Officer Garcia stated that defendant was present in the apartment when Officer Garcia and

other officers executed the warrant. Officer Garcia recognized defendant from photographs that

Doe identified. Officer Garcia testified that the apartment had a small hallway that led to the living

room, which had a corridor that led to two bedrooms on the right and left. Upon discovering that

there were two bedrooms, Officer Garcia proceeded to search the apartment and seize evidence

from both bedrooms.

¶9     The circuit court granted the motion to quash the search warrant, stating:

                “I’ve heard the evidence, and I’ve read the affidavits and complaint for search

            warrant, and search warrants are issued, they found probable cause and they must

            state with some particularity the place to be searched and what they’re looking

            for. I cannot—I’m not sure I understand clearly from this record why someone

            who could easily be explained as confidential informant as to be described as a

            John Doe because it’s not necessary to treat that person as John Doe as they were

            a confidential informant.”

                The other concern I have, a bigger concern was that the informant whether you

            want to call him John Doe or the confidential informant, and it is twice listed in

            the application for warrant in the affidavit, it says it’s talking about a one-bedroom

            unit. When the police entered, apparently contraband that the government wants

            to prosecute Mr. Williams for was found in two different bedrooms. So, we’re

            talking about two different locations. And he says he’s been buying drugs from

            Mr. Williams on previous occasions as well and knew the unit.




                                                -4-
No. 1-19-0418


                I have some concerns about the accuracy of this information. So, the motion

            will be allowed.”

¶ 10   The State filed a motion to reconsider the ruling granting the evidentiary hearing, as well

as the subsequent suppression of the warrant. The circuit court held that John Doe’s credibility

was at stake and that he was certainly “lying or recklessly disregarding the truth” because of the

discrepancy in the apartment description. Subsequently, the circuit court denied the motion to

reconsider. This timely appeal followed.

¶ 11                                       ANALYSIS

¶ 12   On appeal, the State contends that the circuit court improperly granted defendant a Franks

hearing where defendant offered only an unsupported conclusory argument that was insufficient

for a hearing. Additionally, the State argues the circuit court granted defendant’s motion to quash

the search warrant and suppress evidence on legally erroneous grounds.

¶ 13   Defendant responds and argues that evidence was presented to make a substantial

preliminary showing that a false statement necessary for a finding of probable cause was made

either knowingly and intentionally or with reckless disregard for the truth and was included in the

warrant. Defendant also argues that the circuit court properly granted the Franks hearing and

properly granted the motion to quash the warrant and suppress evidence. We review the circuit

court’s ruling on a motion for a Franks hearing de novo. People v. Chambers, 2016 IL 117911,

¶ 79. While the ruling on the merits after a full Franks hearing is reviewed under the manifest

weight of evidence standard. Id. ¶ 78.

¶ 14   In Franks, the United States Supreme Court provided defendants a right under limited

circumstances to a hearing that challenges the veracity of an affidavit supporting a search warrant.


                                               -5-
No. 1-19-0418


People v. Voss, 2014 IL App (1st) 122014, ¶ 16. The purpose of a Franks hearing is to provide a

meaningful, but limited, deterrence of and protection against perjurious warrant applications.

People v. Lucente, 116 Ill. 2d 133, 150 (1987). There is a presumption of validity with respect to

a search warrant’s supporting affidavit. If a defendant makes a substantial preliminary showing

that a false statement, necessary for the finding of probable cause, was knowingly or intentionally

included in the affidavit or with reckless disregard for the truth, then defendant will be granted an

evidentiary hearing. Franks, 438 U.S. at 171.

¶ 15   Defendant must meet several conditions to make a preliminary showing (1) defendant’s

attack “must be more than conclusory and must be supported by more than a mere desire to cross-

examine”; (2) defendant must provide “allegations of deliberate falsehood or of reckless disregard

for the truth, and those allegations must be accompanied by an offer of proof”; (3) the allegations

must “point out specifically the portion of the warrant affidavit that is claimed to be false”; and (4)

defendant must furnish “[a]ffidavits or sworn or otherwise reliable statements of witnesses ***, or

their absence satisfactorily explained.” Id. The defendant’s burden for the preliminary showing

lies somewhere between mere denials and proof by a preponderance. Lucente, 116 Ill. 2d at 152.

¶ 16   Both parties acknowledge that the complaint for the search warrant contained incorrect

information, namely that the affidavit described defendant’s apartment as a one-bedroom unit,

instead of the actual two-bedroom unit. The State also acknowledges that defendant complied with

the third condition but disputes that defendant satisfied the other conditions.

¶ 17   In addition to the third condition, we find that defendant met the first condition.

Defendant’s argument, though simple, did more than assert an entitlement to a Franks hearing.

Defendant did not give a mere denial or broadly reject the entire search warrant as containing false



                                                 -6-
No. 1-19-0418


statements simply to cross examine Officer Garcia. Instead, defendant was able to identify the

specific falsity contained within the search warrant.

¶ 18   Defendant also met the fourth condition. The State argues that defendant failed at this

condition because defendant did not provide an affidavit or supporting documentation from other

witnesses. Typically, a defendant would provide such documentation. See People v. Caro, 381 Ill.

App. 3d 1056, 1063 (2008) (defendant filed an affidavit stating that he was at work on the day the

informant stated he purchased drugs); Voss, 2014 IL App (1st) 122014, ¶ 6 (defendant submitted

affidavits from girlfriend and roommates stating that no one purchased drugs on the alleged date);

People v. Phillips, 265 Ill. App. 3d 438, 440 (1994) (defendant submitted affidavit from mother

stating that no one had come to his apartment to buy drugs); People v. Vauzanges, 158 Ill. 2d 509,

512 (1994) (efendant submitted affidavits from friends stating that no one else was in the apartment

on the alleged date). However, this case is unlike other Franks cases where defendants offer

affidavits from witnesses providing an alibi for the defendant or disputing that the informant was

present in the residence at the stated time. Here, defendant is only arguing that the listed number

of bedrooms in the search warrant affidavit is incorrect. Moreover, the State acknowledges that

this information is incorrect. Additional affidavits to prove that the statement is incorrect are

unnecessary. Defendant pointed to the discrepancy between the complaint for search warrant and

the arrest report regarding the number of bedrooms. This satisfied the fourth condition.

¶ 19   However, defendant failed to meet the second condition. Defendant did not make an

allegation of deliberate falsehood or reckless disregard for the truth. The entirety of defendant’s

preliminary showing consisted of the discrepancy in the number of bedrooms between the search

warrant and arrest report. This discrepancy, unlike an alibi, does not indicate either intentional



                                               -7-
No. 1-19-0418


falsehood or reckless disregard for the truth. Furthermore, based on the facts of this case, the

number of bedrooms in the unit was not necessary to the finding of probable cause.

¶ 20   The rule announced in Franks was designed to have “limited scope, both in regard to when

exclusion of the seized evidence is mandated, and when a hearing on allegations of misstatements

must be accorded.” Franks, 438 U.S. at 167. Granting a Franks hearing every time a search warrant

contains a mistake that is not material and necessary to the finding of probable cause would defeat

its intended limited purpose. The Franks court recognized that allegations of negligence or

innocent mistake were insufficient to obtain an evidentiary hearing. Id. at 171.

¶ 21   The State argues that in situations of an unsuspecting affiant officer and a dishonest

informant, a Franks hearing should be precluded if the officer reasonably accepted the informant’s

falsities. This position was already partially rejected in Lucente, 116 Ill. 2d 133.

¶ 22   In Lucente, the affidavit in support of a search warrant was based entirely on information

furnished by a confidential informant. Id. at 148. The defendant offered affidavits from family

members providing an alibi that defendant could not have sold drugs to the informant at the time

of the alleged drug deal. Id. at 140-41. The State argued that defendant did not make a preliminary

showing because he did not negate the possibility that the informant, rather than the officer, was

the source of the false statement. Id. at 148. The Lucente court found if that were the requirement,

no alibi would ever be sufficient to justify a Franks hearing. Id. The court rejected this framework

finding that it would make a Franks hearing unattainable. Id. at 149. Instead, the court noted that

if an informant is the source of false statements, a defendant is entitled to a hearing to show that

the officer acted recklessly in using the information as a basis for the search warrant. Id. at 152.

       “The greater the showing that the informant blatantly lied to the officer-affiant, or that the



                                                 -8-
No. 1-19-0418


       information from the informant is substantially false, the greater is the likelihood that the

       information was not appropriately accepted by the affiant as truth and the greater the

       probability that the affiant, in putting forth such information, exhibited a reckless disregard

       for the truth.” Id.

¶ 23   We hold that an informant’s false statements alone, even if told to unsuspecting affiant

officer and averred to an issuing judge, can be the basis for granting a Franks hearing. The critical

inquiry is the materiality of the informant’s falsity. Franks held that if the alleged untruths in the

warrant affidavit are set aside and the remaining statements in the affidavit are sufficient to

establish probable cause, then no hearing is required. 438 U.S. at 171-72. The Franks court was

concerned with “material falsity.” Id. at 169.

¶ 24   Here, defendant did not show deliberate misstatements, a reckless disregard for the truth,

or a falsity material to the probable cause determination. If the statement regarding the number of

bedrooms in the apartment is set aside, there remains sufficient allegations for a finding of probable

cause in this case. Therefore, defendant failed to make a substantial preliminary showing and was

not entitled to a Franks hearing.

¶ 25   The State argues that even if defendant was properly granted a Franks hearing, the circuit

court granted the motion to quash the search warrant and suppress evidence on faulty legal

grounds. The relevant inquiry is whether defendant proved, by a preponderance of the evidence

that the affiant included false statements in the warrant affidavit by perjury or with reckless

disregard for the truth and the false statements were necessary to the finding of probable cause. Id.

at 155-56.




                                                 -9-
No. 1-19-0418


¶ 26   We find the trial court erred in granting the Franks hearing, and we reverse that order.

Because we find the reversal of the ruling allowing Franks hearing to be dispositive of this case,

we reverse the circuit court’s ruling granting the motion to quash and suppress evidence.

¶ 27                                      CONCLUSION

¶ 28   For the foregoing reasons, we reverse the circuit court’s order granting the Franks hearing

and the motion to quash the search warrant and suppress evidence. We remand the cause to the

circuit court for further proceedings consistent with this opinion.

¶ 29   Reversed and remanded.




                                               - 10 -
No. 1-19-0418



                                  No. 1-19-0418


Cite as:                 People v. Williams, 2020 IL App (1st) 190418



Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 18-CR-10875;
                         the Hon. James B. Linn, Judge, presiding.



Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, John E. Nowak, and Marci Jacobs, Assistant State’s
Appellant:               Attorneys, of counsel), for the People.



Attorneys                Charles K. Piet, of Rolling Meadows, for appellee.
for
Appellee:




                                       - 11 -